


109 HR 971 : To extend the deadline for commencement of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 971
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To extend the deadline for commencement of
		  construction of certain hydroelectric projects in Connecticut, and for other
		  purposes.
	
	
		1.Extension of time for Federal
			 Energy Regulatory Commission project numbered 11547
			(a)In
			 generalNotwithstanding the time period specified in section 13
			 of the Federal Power Act (16 U.S.C. 806) that would otherwise
			 apply to the Federal Energy Regulatory Commission project numbered 11547, the
			 Commission shall, upon enactment of this Act, extend the time period during
			 which the licensee is required to commence the construction of the project to
			 and including May 30, 2007. Thereafter the Commission shall, at the request of
			 the licensee for the project and after reasonable notice, in accordance with
			 the good faith, due diligence, and public interest requirements of that section
			 and the Commission’s procedures under that section, extend the time period
			 during which the licensee is required to commence the construction of the
			 project for 2 consecutive 2-year periods.
			(b)Reinstatement of
			 expired licenseThe Commission shall reinstate the license for
			 Federal Energy Regulatory Commission project numbered 11547 effective as of the
			 date of its expiration, and the first extension authorized under subsection (a)
			 shall take effect on the date of such expiration.
			2.Extension of time for
			 Federal Energy Regulatory Commission projects numbered 10822 and 10823
			(a)In
			 generalNotwithstanding the time period specified in section 13
			 of the Federal Power Act (16 U.S.C. 806) that would otherwise
			 apply to the Federal Energy Regulatory Commission projects numbered 10822 and
			 10823, the Commission shall, upon enactment of this Act, extend the time period
			 during which the licensee is required to commence the construction of each such
			 project to and including May 30, 2007. Thereafter the Commission shall, at the
			 request of the licensee for each such project and after reasonable notice, in
			 accordance with the good faith, due diligence, and public interest requirements
			 of that section and the Commission's procedures under that section, extend the
			 time period during which the licensee is required to commence the construction
			 of the project for 2 consecutive 2-year periods.
			(b)Reinstatement of
			 expired licenseThe Commission shall reinstate the licenses for
			 Federal Energy Regulatory Commission projects numbered 10822 and 10823
			 effective as of the date of their expiration, and the first extension
			 authorized under subsection (a) shall take effect on the date of such
			 expiration.
			
	
		
			Passed the House of
			 Representatives September 26, 2006.
			Karen L. Haas,
			Clerk.
		
	
